9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lonnie P. MCCOY, Plaintiff-Appellant,v.Doctor CROSBY;  Doctor Glover;  Captain Gordon;  ChesapeakeCorrectional Center;  Sergeant Thompson,Defendants-Appellees.
No. 93-6790.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 16, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.
Lonnie P. McCoy, Appellant Pro Se.
Conrad Moss Shumadine, Sharen Elizabeth Hughes, Willcox & Savage, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCoy v. Crosby, No. CA-91-93-N (E.D. Va.  July 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED